Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-7, 10-18 and 20 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-7, 10-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,504,064. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter. For illustration purpose,
Claim 1 rejection is provided as follow:
Current Application 16665645
U.S. Patent No. 10,504,064








discovering, during runtime of the at least one application within one of the business process orchestration engine, the rule engine, and the user interface, one or more actions registered in a registry of the server platform, 

each action annotated with a plurality of annotations and coded therewith in a 
























delegating, by the at least one application, invocation of an action of the one or more actions to an action service coupled to the registry, including calling an execute method in the action service the action service being executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface, the execute method specifying an execution context for executing the invoked action using the at least one server and on behalf and externally to of the 


the action service performing an action type name look up in the registry, the actions service ensuring, using the annotations, that a number of arguments included in the action definition matches a number of arguments specified by the action type; 




and the action service passing an input to and receiving a return value from the invoked action, updating the output parameters map included in the definition of the invoked action, and returning the updated output parameters map within the execution 


creating one or more actions, each action coded in a reusable block of code, each action having an action definition including an action type name, an input parameters map, and an output parameters map; 

providing an application service registrar to register each action in a registry, each action registered in the registry being dynamically discoverable; 



[17. … wherein the block of code includes at least one input parameter or output 













providing a process service coupled to the registry, the process service providing an interface between the application in 




and invoking, by the application in development, one of the actions registered in the registry, the invoking occurring by: delegating the invoking of the action to the process service, the process service looking up the definition of the invoked action based on a process identification (ID) and an activity ID specified by the application, the process service creating an execution context and calling an execute method in the action service; 







the action service discovering the invoked action using the application service registrar to perform an action type name look up in the registry, the action service ensuring that a number of arguments included in the action definition matches a number of arguments specified by the action type; 



and the action service passing an input to and receiving a return value from the invoked action, updating the output parameters map included in the definition of the invoked action, and returning the updated output parameters map to the application in .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis (US 20120131542), in view of Jameson (US20030107597), further in view of Addala (US 20110191383) and Chmielewski (US20160291941).
Note: DeAngelis and Addala were cited in IDS.

Regarding Claim 1, DeAngelis (US 20120131542) teaches
A method for executing at least one application executable in at least one of a business process orchestration engine, a rule engine and a user interface that are provided by a server platform executing on at least one server, the method comprising: 
discovering, during runtime of the at least one application within one of the business process orchestration engine, the rule engine and the user interface (Paragraph 0037, The reusable software components are stored in the repository or library 62. The system may utilize an XML-based service oriented architecture (SOA) using industry-standards business process execution language (BPEL), business rules management systems (BRMS) and web services interfaces. A business process engine 64 may execute the automated business processes of the enterprise/business. According to various embodiments, the business process engine 64 may be a commercially available BPEL Process Management software product. The business process code executed by the business process engine 64 (e.g., BPEL code) may invoke a particular reusable software component that is stored in the repository 62 and that is needed for the execution of the business process by the business process engine 64. In response to the invocation, a rules engine 66 may retrieve the appropriate software component from the repository 62 and deliver it to the business process engine 62 for execution) Examiner comments: Since the business process code is executed in order to invoke a particular resuable software component, one of ordinary skilled in the art can imply that this process is done at runtime,
one or more actions registered in a registry of the server platform (Paragraph 0034, The reusable software components may then be stored in a repository or library 62 (e.g., a database)) Examiner Comments: Library 62 is interpreted to the claimed registry and the reusable software components are interpreted to the claimed actions, 
each action … compatible with the at least two of the business process orchestraction engine, the rule engine and the user interface (Paragraph 0037, FIG. 6 shows a automated business system 60 in which the reusable software components could be integrated in the automated business process performed by the system to ensure ongoing compliance with the regulations of the document 8 (and/or other regulation containing documents) according to various embodiments. The reusable software components are stored in the repository or library 62. The system may utilize an XML-based service oriented architecture (SOA) using industry-standards business process execution language (BPEL), business rules management systems (BRMS) and web services interfaces),
delegating, by the at least on application, invocation of an action of the one or more actions to an action service coupled to the registry, including calling an execute method in the action service (Paragraph 0037, The business process code executed by the business process engine 64 (e.g., BPEL code) may invoke a particular reusable software component that is stored in the repository 62 and that is needed for the execution of the business process by the business process engine 64. In response to the invocation, a rules engine 66 may retrieve the appropriate software component from the repository 62 and deliver it to the business process engine 62 for execution),
the execute method specifying an execution context for executing the invoked action using the at least one server and on behalf of and externally to the one of the business process orchestration engine, the rule engine, and the user interface in which the at least one application is executing (Paragraph 0037, In response to the invocation, a rules engine 66 may retrieve the appropriate software component from the repository 62 and deliver it to the business process engine 62 for execution. The rules engine 66 may be, for example, a commercially available Rules Management software product).

DeAngelis did not specifically teach

each action having an action definition specified using the plurality of annotation and including an action type name, an input parameters map, and an output parameters map;

the action service being executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface,
the action service performing an action type name look up in the registry, the action service ensuring using the annotations that a number of arguments included in the action definition matches a number of arguments specified by the action type;
and the action service passing an input to and receiving a return value from the invoked action,
updating the output parameters map included in the definition of the invoked action, and returning the updated output parameters map within the execution context to the at least one application for updating processing variables in the at least one application.

However, Jameson (US20030107597) teaches
each action annotated with a plurality of annotation and coded therewith in a reusable block of code (Fig. 12, Paragraph 0159, FIG. 12 shows a generic example of a preferred implementation of an action definition; Paragraph 0146, An Action Definition defines the name, type, description, content, and other attributes of executable GUI actions; Paragraph 0231, FIG. 12 Line 20 shows how to specify the name of an input file for use in an action. FIG. 12 Line 21 shows how to specify how action output results should be displayed) Examiner Comments: The annotation recited in the claim is a broad term and any information associated with the action can be regarded as an annotation;
each action having an action definition specified using the plurality of annotation and including an action type name, an input parameters map, and an output parameters map (Fig. 12, Paragraph 0159, FIG. 12 shows a generic example of a preferred implementation of an action definition; Paragraph 0146, An Action Definition defines the name, type, description, content, and other attributes of executable GUI actions; Paragraph 0231, FIG. 12 Line 20 shows how to specify the name of an input file for use in an action. Paragraph 0232, FIG. 12 Line 21 shows how to specify how action output results should be displayed);
the action service performing an action type name look up in the registry (Claim 4, performing an action execution response uses an action identifier, and action data read from an action data storage means, to perform a name matching operation to identify an action definition to be executed), 
the action service ensuring using the annotation that a number of arguments included in the action definition matches a number of arguments specified by the action type (Paragraph 0145, An Action Type Indicator describes the type of action named in an action request. Action types can be either “single action” (execute a single action) or “group action” (execute a sequence of single actions); Paragraph 0167, Group Actions are action definitions that are comprised of lists of single action names. Group Actions do no executable work themselves; instead they call other single actions to perform required work; Claim 7, wherein (a) said step of performing an action execution response obtains an action type indicator from an action definition, thereby helping to solve the Sequenced Action Problem, and thereby providing a practical means for identifying single actions and group actions as part of said action execution response) Examiner Comments: The single action and group action can be interpreted to the claimed number of arguments.  Single action is interpreted 1 argument, Group action is interpreted to multiple arguments. “Single action” and “group action” are an action type and are define in the action definition.  By Identifying whether an action is single actions or group actions, is interpreted to ensuring that a number of arguments included in the action definition matches a number of arguments specified by the action type.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined DeAngelis’ teaching to Jameson’s in order for the graphical user interface improves the human productivity and provides the support for parameterized action templates, thereby it is possible for users to reuse the same action template in various situations by receiving an action execution request and performing an action execution in response to the action execution request (Jameson [Summary]).

DeAngelis and Jameson did not specifically teach
the action service being executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface,
and the action service passing an input to and receiving a return value from the invoked action,



However, Addala (US 20110191383) teaches
and the action service passing an input to and receiving a return value from the invoked action (Paragraph 0055, flow sequencer 308 may include a task layer reader 310 that determines a service to invoke. A task invoker 312 then dynamically invokes the service. Any input arguments are used to invoke the service; Paragraph 0056, The service may then be performed and the result is received at result receiver 314; see also paragraphs 0051-0052 and Fig. 3), 
updating the output parameters map included in the definition of the invoked action, and returning the updated output parameters map within the execution context to the at least one application for updating processing variables in the application (Paragraph 0069, 510 transforms and sends the message to the task layer. 512 updates information for the task based on the results. For example, the results may be stored in a table or database. The process then continues to the next service that can be invoked).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined DeAngelis and Jameson’s teaching to Addala in order to provide a flexible and configurable infrastructure that can be 

	DeAngelis, Jameson, and Addala did not teach
the action service being executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface.

However, Chmielewski teaches
the action service being executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface (Fig. 1, Application Server 103;  Paragraph 0066, the executable process can be compiled, and deployed to a process execution engine executing on an application server in the SOA middleware environment, wherein an instance of the executable process can be instantiated) Examiner Comments: As shown in Fig. 1, Application server 103 is external to BPEL 111 and Rules 117.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined DeAngelis, Jameson and Addala’s teaching to Chmielewski’s in 

Regarding Claim 2, DeAngelis, Jameson, Addala and Chmielewski teach
The method of claim 1, wherein a framework or application service publishes the invoked action (DeAngelis [Paragraph 0021, Various embodiments of the present invention are directed to computer-assisted methods and computer systems for generating reusable software components (or “modules”) based on, for example, a regulatory or policy document(s) to ensure compliance with the document for integration into automated business processes performed by a business or other type of enterprise]).

Regarding Claim 3, DeAngelis, Jameson, Addala and Chmielewski teach
The method of claim 2, wherein the framework or application service implements a marker interface service (DeAngelis [Paragraph 0028, At step 30, a use case analysis is performed. This may include (1) determining the start and end states of the sub-process and (2) identifying business activities and rules. Next, at step 32, use cases for the sub-process(es) are created. Next, at step 34, the object classes for the sub-process(es) may be identified and created]).

Regarding Claim 4, DeAngelis, Jameson, Addala and Chmielewski teach
At step 30, a use case analysis is performed. This may include (1) determining the start and end states of the sub-process and (2) identifying business activities and rules. Next, at step 32, use cases for the sub-process(es) are created. Next, at step 34, the object classes for the sub-process(es) may be identified and created; Paragraph 0037, A business process engine 64 may execute the automated business processes of the enterprise / business. … The business process code executed by the business process engine 64 (e.g., BPEL code) may invoke a particular reusable software component that is stored in the repository 62 and that is needed for the execution of the business process by the business process engine 64]) Examiner Comments:  Since the invoking of the reusable software component in the repository 62 during the execution of the business process code, we can interpreted to teach the claimed “dynamically discoverable”.

Regarding Claim 6, DeAngelis, Jameson, Addala and Chmielewski teach
The method of claim 1.

DeAngelis did not teach
wherein delegating invocation of the action by the application includes: providing the action service with an action definition associated with the invoked action, the action definition including an action type name, an input parameters map, and an output parameters map.


wherein delegating invocation of the action by the application includes: providing the action service with an action definition associated with the invoked action, the action definition including an action type name, an input parameters map, and an output parameters map (Fig. 12, Paragraph 0159, FIG. 12 shows a generic example of a preferred implementation of an action definition; Paragraph 0146, An Action Definition defines the name, type, description, content, and other attributes of executable GUI actions; Paragraph 0231, FIG. 12 Line 20 shows how to specify the name of an input file for use in an action. Paragraph 0232, FIG. 12 Line 21 shows how to specify how action output results should be displayed).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined DeAngelis’ teaching to Jameson’s in order for the graphical user interface improves the human productivity and provides the support for parameterized action templates, thereby it is possible for users to reuse the same action template in various situations by receiving an action execution request and performing an action execution in response to the action execution request (Jameson [Summary]).

Regarding Claim 7, DeAngelis, Jameson, Addala and Chmielewski teach
The method of claim 1, wherein the action is compatible with business process orchestration engine, the rule engine and the user interface (De Angelis [Paragraph 0037, FIG. 6 shows a automated business system 60 in which the reusable software components could be integrated in the automated business process performed by the system to ensure ongoing compliance with the regulations of the document 8 (and/or other regulation containing documents) according to various embodiments. The reusable software components are stored in the repository or library 62. The system may utilize an XML-based service oriented architecture (SOA) using industry-standards business process execution language (BPEL), business rules management systems (BRMS) and web services interfaces),

Regarding Claim 10, DeAngelis, Jameson, Addala and Chmielewski teach
The method of claim 1, wherein the at least one application is part of a business object lifecycle modelled using a state machine  (DeAngelis [Paragraph 0049, Further, because new protection/security, compliance and optimization concerns may arise over time for the enterprise, the process described above may undergo, as signified by step 511, a continual “life cycle” strategic monitoring of the business process so as to permit the development, for example, of a revised master plan in view of new threats, compliance issues and optimization opportunities]).

Regarding Claim 13, DeAngelis teaches
A system for executing at least one application executable in at least one of a business process orchestration engine, a rule engine and a user interface that are provided by a server platform executing on at least one server, the system comprising: 
a service registrar configured to access, during runtime of the at least one application within one of the business process orchestration engine, the rule engine and the user interface, The reusable software components are stored in the repository or library 62. The system may utilize an XML-based service oriented architecture (SOA) using industry-standards business process execution language (BPEL), business rules management systems (BRMS) and web services interfaces. A business process engine 64 may execute the automated business processes of the enterprise/business. According to various embodiments, the business process engine 64 may be a commercially available BPEL Process Management software product. The business process code executed by the business process engine 64 (e.g., BPEL code) may invoke a particular reusable software component that is stored in the repository 62 and that is needed for the execution of the business process by the business process engine 64. In response to the invocation, a rules engine 66 may retrieve the appropriate software component from the repository 62 and deliver it to the business process engine 62 for execution) Examiner comments: Since the business process code is executed in order to invoke a particular resuable software component, one of ordinary skilled in the art can imply that this process is done at runtime,
each action … compatible with the at least two of the business process orchestraction engine, the rule engine and the user interface (Paragraph 0037, FIG. 6 shows a automated business system 60 in which the reusable software components could be integrated in the automated business process performed by the system to ensure ongoing compliance with the regulations of the document 8 (and/or other regulation containing documents) according to various embodiments. The reusable software components are stored in the repository or library 62. The system may utilize an XML-based service oriented architecture (SOA) using industry-standards business process execution language (BPEL), business rules management systems (BRMS) and web services interfaces),
the action service configured to receive a delegation from the at least one application to invoke the action including calling an execute method (Paragraph 0037, The business process code executed by the business process engine 64 (e.g., BPEL code) may invoke a particular reusable software component that is stored in the repository 62 and that is needed for the execution of the business process by the business process engine 64. In response to the invocation, a rules engine 66 may retrieve the appropriate software component from the repository 62 and deliver it to the business process engine 62 for execution),
specifying an execution context for executing the invoked action using the at least one server and on behalf of and externally to the one of the business process orchestration engine, the rule engine, and the user interface in which the at least one application is executing (Paragraph 0037, In response to the invocation, a rules engine 66 may retrieve the appropriate software component from the repository 62 and deliver it to the business process engine 62 for execution. The rules engine 66 may be, for example, a commercially available Rules Management software product).

DeAngelis did not specifically teach
an action service executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface,

each action having an action definition specified using the plurality of annotation and including an action type name, an input parameters map, and an output parameters map;
and wherein the discovering of the one or more action includes discovering an annotation of the plurality of annotations;
and performing an action type name look up of the invoked action in the service registry, the action service ensuring using the annotations that a number of arguments included in the action definition matches a number of arguments specified by the action type;
and the action service passing an input to and receiving a return value from the invoked action,
updating the output parameters map included in the definition of the invoked action, and returning the updated output parameters map within the execution context to the at least one application for updating processing variables in the application.

However, Jameson (US20030107597) teaches
each action annotated with a plurality of annotation and coded therewith in a reusable block of code (Fig. 12, Paragraph 0159, FIG. 12 shows a generic example of a preferred implementation of an action definition; Paragraph 0146, An Action Definition defines the name, type, description, content, and other attributes of executable GUI actions; Paragraph 0231, FIG. 12 Line 20 shows how to specify the name of an input file for use in an action. Paragraph 0232, FIG. 12 Line 21 shows how to specify how action output results should be displayed) Examiner Comments: The annotation recited in the claim is a broad term and any information associated with the action can be regarded as an annotation;
each action having an action definition specified using the plurality of annotation and including an action type name, an input parameters map, and an output parameters map (Fig. 12, Paragraph 0159, FIG. 12 shows a generic example of a preferred implementation of an action definition; Paragraph 0146, An Action Definition defines the name, type, description, content, and other attributes of executable GUI actions; Paragraph 0231, FIG. 12 Line 20 shows how to specify the name of an input file for use in an action. Paragraph 0232, FIG. 12 Line 21 shows how to specify how action output results should be displayed);
and wherein the discovering of the one or more action includes discovering an annotation of the plurality of annotations (Paragraph 0217, Module Get Action Identifier 132 obtains an action identifier from the incoming action request by normal computational means well known to the art. Typical techniques include looking up and copying a string value that represents the action name, creating a pointer to an existing string name, or de-referencing a numeric code that identifies the actions)
and performing an action type name look up of the invoked action in the service registry (Claim 4, performing an action execution response uses an action identifier, and action data read from an action data storage means, to perform a name matching operation to identify an action definition to be executed), 
the action service ensuring using the annotations that a number of arguments included in the action definition matches a number of arguments specified by the action type (Paragraph 0145, An Action Type Indicator describes the type of action named in an action request. Action types can be either “single action” (execute a single action) or “group action” (execute a sequence of single actions); Paragraph 0167, Group Actions are action definitions that are comprised of lists of single action names. Group Actions do no executable work themselves; instead they call other single actions to perform required work; Claim 7, wherein (a) said step of performing an action execution response obtains an action type indicator from an action definition, thereby helping to solve the Sequenced Action Problem, and thereby providing a practical means for identifying single actions and group actions as part of said action execution response) Examiner Comments: The single action and group action can be interpreted to the claimed number of arguments.  Single action is interpreted 1 argument, Group action is interpreted to multiple arguments. “Single action” and “group action” are an action type and are define in the action definition.  By Identifying whether an action is single actions or group actions, is interpreted to ensuring that a number of arguments included in the action definition matches a number of arguments specified by the action type.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined DeAngelis’ teaching to Jameson’s in order for the graphical user interface improves the human productivity and provides the support for parameterized action templates, thereby it is possible for users to reuse the same action template in various situations by receiving an action execution request and performing an action execution in response to the action execution request (Jameson [Summary]).
 

an action service executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface,
and the action service passing an input to and receiving a return value from the invoked action,
updating the output parameters map included in the definition of the invoked action, and returning the updated output parameters map within the execution context to the at least one application for updating processing variables in the application.

However, Addala teaches
and the action service passing an input to and receiving a return value from the invoked action (Paragraph 0055, flow sequencer 308 may include a task layer reader 310 that determines a service to invoke. A task invoker 312 then dynamically invokes the service. Any input arguments are used to invoke the service; Paragraph 0056, The service may then be performed and the result is received at result receiver 314; see also paragraphs 0051-0052 and Fig. 3), 
updating the output parameters map included in the definition of the invoked action, and returning the updated output parameters map within the execution context to the at least one application for updating processing variables in the application (Paragraph 0069, 510 transforms and sends the message to the task layer. 512 updates information for the task based on the results. For example, the results may be stored in a table or database. The process then continues to the next service that can be invoked).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined DeAngelis and Jameson’s teaching to Addala in order to provide a flexible and configurable infrastructure that can be easily customized to be consistent with an enterprise's business practices and existing order fulfillment system architecture by receiving a definition of a business process i.e. order fulfillment business process, from a user interface, a metadata is generated from the definition, then an abstract syntax tree is generated from the metadata, where the tree includes a set of nodes correspond to predefined templates and an executable orchestration code is generated based on the tree and the predefined template (Addala [Summary]).

DeAngelis, Jameson, and Addala did not teach
an action service executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface.

However, Chmielewski teaches
an action service executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface (Fig. 1, Application Server 103;  Paragraph 0066, the executable process can be compiled, and deployed to a process execution engine executing on an application server in the SOA middleware environment, wherein an instance of the executable process can be instantiated) Examiner Comments: As shown in Fig. 1, Application server 103 is external to BPEL 111 and Rules 117.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined DeAngelis, Jameson and Addala’s teaching to Chmielewski’s in order to support JavaScript as an expression language in an executable process defined by a process execution language by providing contextual information and payloads of variables in executable process used by programming language expressions to manipulate variables (Chmielewski [Summary]).

Regarding Claim 14, DeAngelis, Jameson, Addala and Chmielewski teach
The system of claim 13, wherein the service action executes the invoked action by performing a method specified by the invoked action (DeAngelis [Paragraph 0037, A business process engine 64 may execute the automated business processes of the enterprise / business. … The business process code executed by the business process engine 64 (e.g., BPEL code) may invoke a particular reusable software component that is stored in the repository 62 and that is needed for the execution of the business process by the business process engine 64])

Regarding Claim 15, DeAngelis, Jameson, Addala and Chmielewski teach
The system of claim 13, wherein the at least one application is included in at least three of the business process orchestration engine, the business rule engine, the user interface, and a business object lifecycle modelled using a state machine (DeAngelis [Paragraph 0037, The system may utilize an XML-based service oriented architecture (SOA) using industry-standards business process execution language (BPEL), business rules management systems (BRMS) and web services interfaces]).

Regarding Claim 16, DeAngelis (US 20120131542) teaches
A non-transitory, machine-readable medium having instructions stored thereon executing at least one application executable in at least one of a business process orchestration engine, a rule engine and a user interface that are provided by a server platform executing on at least one server, the instructions, when executed by a processor, cause a computing device to: 
discover, during runtime of the at least one application within one of the business process orchestration engine, the rule engine and the user interface (Paragraph 0037, The reusable software components are stored in the repository or library 62. The system may utilize an XML-based service oriented architecture (SOA) using industry-standards business process execution language (BPEL), business rules management systems (BRMS) and web services interfaces. A business process engine 64 may execute the automated business processes of the enterprise/business. According to various embodiments, the business process engine 64 may be a commercially available BPEL Process Management software product. The business process code executed by the business process engine 64 (e.g., BPEL code) may invoke a particular reusable software component that is stored in the repository 62 and that is needed for the execution of the business process by the business process engine 64. In response to the invocation, a rules engine 66 may retrieve the appropriate software component from the repository 62 and deliver it to the business process engine 62 for execution) Examiner comments: Since the business process code is executed in order to invoke a particular resuable software component, one of ordinary skilled in the art can imply that this process is done at runtime,
one or more actions in a registry of the server platform (Paragraph 0034, The reusable software components may then be stored in a repository or library 62 (e.g., a database)) Examiner Comments: Library 62 is interpreted to the claimed registry and the reusable software components are interpreted to the claimed actions, 
each action … compatible with the at least two of the business process orchestraction engine, the rule engine and the user interface (Paragraph 0037, FIG. 6 shows a automated business system 60 in which the reusable software components could be integrated in the automated business process performed by the system to ensure ongoing compliance with the regulations of the document 8 (and/or other regulation containing documents) according to various embodiments. The reusable software components are stored in the repository or library 62. The system may utilize an XML-based service oriented architecture (SOA) using industry-standards business process execution language (BPEL), business rules management systems (BRMS) and web services interfaces),
delegate, by the at least on application, invocation of an action of the one or more actions, by an action service including calling an execute method in an action service coupled to the registry (Paragraph 0037, The business process code executed by the business process engine 64 (e.g., BPEL code) may invoke a particular reusable software component that is stored in the repository 62 and that is needed for the execution of the business process by the business process engine 64. In response to the invocation, a rules engine 66 may retrieve the appropriate software component from the repository 62 and deliver it to the business process engine 62 for execution),
and specifying an execution context for executing the invoked action using the at least one server and on behalf of and externally to the one of the business process orchestration engine, the rule engine, and the user interface in which the at least one application is executing (Paragraph 0037, In response to the invocation, a rules engine 66 may retrieve the appropriate software component from the repository 62 and deliver it to the business process engine 62 for execution. The rules engine 66 may be, for example, a commercially available Rules Management software product).

DeAngelis did not specifically teach
and executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface
each action annotated with a plurality of annotation and coded therewith in a reusable block of code
each action having an action definition specified using the plurality of annotation and including an action type name, an input parameters map, and an output parameters map;
and wherein the discovering of the one or more action includes discovering an annotation of the plurality of annotations;
cause the action service to perform an action type name look up for the invoked action in the registry, the action service ensuring using the annotations that a number of arguments included in the action definition matches a number of arguments specified by the action type;

update the output parameters map included in the definition of the invoked action, and return the updated output parameters map within the execution context to the at least one application for updating processing variables in the at least one application.

However, Jameson (US20030107597) teaches
each action annotated with a plurality of annotation and coded therewith in a reusable block of code (Fig. 12, Paragraph 0159, FIG. 12 shows a generic example of a preferred implementation of an action definition; Paragraph 0146, An Action Definition defines the name, type, description, content, and other attributes of executable GUI actions; Paragraph 0231, FIG. 12 Line 20 shows how to specify the name of an input file for use in an action. Paragraph 0232, FIG. 12 Line 21 shows how to specify how action output results should be displayed) Examiner Comments: The annotation recited in the claim is a broad term and any information associated with the action can be regarded as an annotation;
each action having an action definition specified using the plurality of annotation and including an action type name, an input parameters map, and an output parameters map (Fig. 12, Paragraph 0159, FIG. 12 shows a generic example of a preferred implementation of an action definition; Paragraph 0146, An Action Definition defines the name, type, description, content, and other attributes of executable GUI actions; Paragraph 0231, FIG. 12 Line 20 shows how to specify the name of an input file for use in an action. Paragraph 0232, FIG. 12 Line 21 shows how to specify how action output results should be displayed);
Module Get Action Identifier 132 obtains an action identifier from the incoming action request by normal computational means well known to the art. Typical techniques include looking up and copying a string value that represents the action name, creating a pointer to an existing string name, or de-referencing a numeric code that identifies the actions)
cause the action service to perform an action type name look up for the invoked action in the registry (Claim 4, performing an action execution response uses an action identifier, and action data read from an action data storage means, to perform a name matching operation to identify an action definition to be executed), 
the action service ensuring using the annotations that a number of arguments included in the action definition matches a number of arguments specified by the action type (Paragraph 0145, An Action Type Indicator describes the type of action named in an action request. Action types can be either “single action” (execute a single action) or “group action” (execute a sequence of single actions); Paragraph 0167, Group Actions are action definitions that are comprised of lists of single action names. Group Actions do no executable work themselves; instead they call other single actions to perform required work; Claim 7, wherein (a) said step of performing an action execution response obtains an action type indicator from an action definition, thereby helping to solve the Sequenced Action Problem, and thereby providing a practical means for identifying single actions and group actions as part of said action execution response) Examiner Comments: The single action and group action can be interpreted to the claimed number of arguments.  Single action is interpreted 1 argument, Group action is interpreted to multiple arguments. “Single action” and “group action” are an action type and are define in the action definition.  By Identifying whether an action is single actions or group actions, is interpreted to ensuring that a number of arguments included in the action definition matches a number of arguments specified by the action type.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined DeAngelis’ teaching to Jameson’s in order for the graphical user interface improves the human productivity and provides the support for parameterized action templates, thereby it is possible for users to reuse the same action template in various situations by receiving an action execution request and performing an action execution in response to the action execution request (Jameson [Summary]).

DeAngelis and Jameson did not specifically teach
and executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface
and cause the action service to pass an input to and receive a return value from the invoked action,
update the output parameters map included in the definition of the invoked action, and return the updated output parameters map within the execution context to the at least one application for updating processing variables in the at least one application.


However, Addala (US 20110191383) teaches
and cause the action service to pass an input to and receive a return value from the invoked action (Paragraph 0055, flow sequencer 308 may include a task layer reader 310 that determines a service to invoke. A task invoker 312 then dynamically invokes the service. Any input arguments are used to invoke the service; Paragraph 0056, The service may then be performed and the result is received at result receiver 314; see also paragraphs 0051-0052 and Fig. 3), 
update the output parameters map included in the definition of the invoked action, and return the updated output parameters map within the execution context to the at least one application for updating processing variables in the at least one application (Paragraph 0069, 510 transforms and sends the message to the task layer. 512 updates information for the task based on the results. For example, the results may be stored in a table or database. The process then continues to the next service that can be invoked).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined DeAngelis and Jameson’s teaching to Addala in order to provide a flexible and configurable infrastructure that can be easily customized to be consistent with an enterprise's business practices and existing order fulfillment system architecture by receiving a definition of a business process i.e. order fulfillment business process, from a user interface, a metadata is generated from the definition, then an abstract syntax tree is generated from the metadata, where the tree includes a set of 

	DeAngelis, Jameson, and Addala did not teach
and executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface.

Chmielewski teaches
and executed using the at least one server and externally to the business process orchestration engine, the rule engine, and the user interface (Fig. 1, Application Server 103;  Paragraph 0066, the executable process can be compiled, and deployed to a process execution engine executing on an application server in the SOA middleware environment, wherein an instance of the executable process can be instantiated) Examiner Comments: As shown in Fig. 1, Application server 103 is external to BPEL 111 and Rules 117.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have combined DeAngelis, Jameson and Addala’s teaching to Chmielewski’s in order to support JavaScript as an expression language in an executable process defined by a process execution language by providing contextual information and payloads of variables in executable process used by programming language expressions to manipulate variables (Chmielewski [Summary]).


Regarding Claim17, DeAngelis, Jameson, Addala and Chmielewski teach
The medium of claim 16, wherein a framework publishes the invoked action (DeAngelis [Paragraph 0021, Various embodiments of the present invention are directed to computer-assisted methods and computer systems for generating reusable software components (or “modules”) based on, for example, a regulatory or policy document(s) to ensure compliance with the document for integration into automated business processes performed by a business or other type of enterprise]).

Regarding Claim 18, DeAngelis, Jameson, Addala and Chmielewski teach
The medium of claim 17, wherein the instructions further cause the computing device to implement, by the framework, a marker interface service, and wherein the instructions further cause the computing device to use, by the service registry, the marker interface service to identify services on which the discovery of the invoked action is performed (DeAngelis [Paragraph 0028, At step 30, a use case analysis is performed. This may include (1) determining the start and end states of the sub-process and (2) identifying business activities and rules. Next, at step 32, use cases for the sub-process(es) are created. Next, at step 34, the object classes for the sub-process(es) may be identified and created; Paragraph 0037, A business process engine 64 may execute the automated business processes of the enterprise / business. … The business process code executed by the business process engine 64 (e.g., BPEL code) may invoke a particular reusable software component that is stored in the repository 62 and that is needed for the execution of the business process by the business process engine 64]) Examiner Comments:  Since the invoking of the reusable software component in the repository 62 during the execution of the business process code, we can interpreted to teach the claimed “dynamically discoverable”.

Regarding Claim 20, DeAngelis, Jameson, Addala and Chmielewski teach
The medium of claim 16.

DeAngelis did not teach
wherein instructions that cause the computing device to invoke the action include instructions that cause the computing device to access the action service to perform the action type name look up for the invoked action in the registry.

However, Jameson teaches 
wherein instructions that cause the computing device to invoke the action include instructions that cause the computing device to access the action service to perform the action type name look up for the invoked action in the registry (Fig. 12, Paragraph 0159, FIG. 12 shows a generic example of a preferred implementation of an action definition; Paragraph 0146, An Action Definition defines the name, type, description, content, and other attributes of executable GUI actions; Paragraph 0231, FIG. 12 Line 20 shows how to specify the name of an input file for use in an action. Paragraph 0232, FIG. 12 Line 21 shows how to specify how action output results should be displayed).

.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis (US 20120131542), in view of Jameson (US20030107597), Addala (US 20110191383) and Chmielewski (US 20160291941) further in view of Luty (US 20050138634).


Regarding Claim 12, DeAngelis, Jameson, Addala and Chmielewski teach
The method of claim 1.

DeAngelis, Jameson, Addala and Chmielewski did not teach
wherein executing the invoked action includes executing the invoked action remotely from the server platform.

However, Luty (US 20050138634) teaches 
The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network or other data transmission medium).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined DeAngelis, Jameson, Addala and Chmielewski’s teaching to Luty’s in order to generate a web service to expose business process orchestration by generating a web service implementation and web services description language from an assembly representing a business process orchestration and an orchestration proxy code is generated from the web service implementation description (Luty [Summary]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis (US 20120131542), in view of Jameson (US20030107597), Addala (US 20110191383) and Chmielewski (US 20160291941) further in view of Barros (US 20090172691).

Regarding Claim 11, DeAngelis, Jameson, Addala and Chmielewski teach
The method of claim 1.

DeAngelis, Jameson, Addala and Chmielewski did not teach


However, Barros (US 20090172691) teaches
wherein invoking the invoked action by the application further includes scheduling the execution of the action based on a time rule (Paragraph 0032, Thus, the orchestration engine 124 may include a scheduler 126 that is responsible for scheduling an occurrence of a next activity of the process model 102. For example, the scheduler 126 may determine that the activity 108 is completed and is ready to provide its output to the activity 110 (where the activity 110 is illustrated as having multiple instances, as described in more detail, below). Then, the scheduler 126 may schedule the occurrence of the next activity, e.g., in this example, the (instances of) the activity 110. Further description of operations of the scheduler 126 is provided below, although it will be appreciated that inasmuch as conventional functions of components such as the scheduler 126 are known in the art, such conventional functions are not described here in detail, except as may be useful to understand the operations of the system 100).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined DeAngelis, Jameson, Addala and Chmielewski’s teaching to Barros’ in order to execute workflow process model to implement business applications by providing a scheduler which includes an activity manager that inspects an scheduled activity to determine a relevant activity profile including buffer access .

Response to Arguments
Applicant’s arguments with respect to Claims 1-4, 6-7, 10-18 and 20 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional paragraphs to address the newly added claimed limitations.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191